DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Final Office Action) is in response the amendment and remarks filed on 08/10/2021. Claims 1-8, 10, 12, 14, 15 and 20 are as originally filed. Claims 4 and 16 have been cancelled and claims 1, 9, 11, 13 and 17-19 have been amended by the amendment of 08/10/2021. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/554,269, filed on 08/28/2019. 

Drawings
The drawings were received on 06/18/2020.  These drawings are approved by the Examiner.

Response to Amendment/Remarks
In response to the amendments and remarks received on 08//10/2021, the following actions have been taken: 
The objection to the specification for minor informality, to updated status of the parent application S/N 16/554,269 indicated in the non-final office action mailed on 05/10/2021 and Miscellaneous action mailed on 05/10/2021  is withdrawn.
The objection to claims 4, 9 and 16 for minor informality indicated in the non-final office action mailed on 05/10/2021 and Miscellaneous action mailed on 05/10/2021  is withdrawn.
The rejection to claims 1 and 2 under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US patent publication number 2016/0373180-A1, Guo hereinafter) indicated in the non-final office action mailed on 05/10/2021 and Miscellaneous action mailed on 05/10/2021  is withdrawn.
The rejection to claims 1, 2, 13 and 14 under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US patent publication number 2018/0042000_A1, Zhang hereinafter) indicated in the non-final office action mailed on 05/10/2021 and Miscellaneous action mailed on 05/10/2021  is withdrawn.
The rejection to claims 3, 4, 15 and 16 under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US patent publication number 2018/0042000_A1, Zhang hereinafter) in view of Da Silva et al. (US patent publication number 2020/0196173-A1, Da Silva 
The rejection to claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Cezanne et al. (US patent publication number 2018/0199258-A1, Cezanne hereinafter) in view of Da Silva et al. (US patent publication number 2020/0196173-A1, Da Silva hereinafter) indicated in the non-final office action mailed on 05/10/2021 and Miscellaneous action mailed on 05/10/2021 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matters in claims 1-3, 5-15  and 17-20 are allowed because the arts of record fail to teach or fairly suggest in combinations of the claimed: 
A measurement method, comprising:
measuring, by a terminal device, signal quality of a plurality of beams, wherein the signal quality of the plurality of beams is obtained by using synchronization signal blocks, the signal quality of the plurality of beams comprises signal quality of a same beam at different moments, and the plurality of beams belong to one cell; and
obtaining, by the terminal device, signal quality of the cell based on the signal quality of the plurality of beams;
the measuring the signal quality of the plurality of beams comprising measuring only some beams of the cell in response to the signal quality of the cell exceeding a first quality threshold, the measuring only some beams of the cell comprising:


A beam measurement method, comprising:
sending, by an access network device, synchronization signal blocks on a plurality of beams of a cell;
sending, by the access network device, a message to a terminal device, wherein the message indicates a quantity of to-be-reported beams or at least one quality threshold of a to-be- reported beam of the terminal device, and the at least one quality threshold is used for beam measurement; and receiving, by the access network device, signal quality of the cell that is sent by the terminal device or an identifier that is of a to-be-reported beam of the cell and that is sent by the terminal device, wherein the signal quality of the cell or the identifier of the to-be-reported beam of the cell is obtained by using the synchronization signal blocks sent by the access network device, as in claim 11. 

A device, comprising: a processor; and a non-transitory memory, wherein the memory stores execution instructions, and wherein the processor executes the execution instructions to cause the device to perform the following steps: measuring signal quality of a plurality of beams, wherein the signal quality of the plurality of beams is obtained by using synchronization signal blocks, the signal quality of the plurality of beams comprises signal quality of a same beam at different moments, and the plurality of beams belong to one cell; and obtaining signal quality of the cell based on the signal quality of the plurality of beams: wherein the measuring the signal quality of the plurality of beams comprises measuring only some beams of the cell in response to the signal quality of the cell exceeding a first quality threshold, and the measuring only some beams of the cell comprises: measuring only a synchronization signal block that is sent on a beam whose filtered signal quality is best in the cell; or measuring only a synchronization signal burst in which a synchronization signal block sent on a beam whose filtered signal quality is best in the cell is located, as in claim 13. See figure 3 and figures 1-3, steps S101, S201 and S301 for the synchronization block for the same beam at different location; and steps S202, S203, S302, S303 for measuring the signal quality only a synchronization signal block that is sent on a beam whose filtered signal quality is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633